Citation Nr: 0927789	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  00-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include depression, as secondary to 
the service- connected asthma, to include prescribed 
medications and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to September 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio and 
Nashville, Tennessee, respectively.

This claim was remanded by the Board, in December 2003 and 
March 2006 for additional development. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  The Veteran is not shown to have a current diagnosis of 
PTSD due to a verified or potentially verifiable stressor of 
her active service.  

2.  The currently demonstrated depression is shown as likely as 
not to be related to the Veteran's general medical condition to 
include the service connected asthma.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  

2.  By extending the benefit of the doubt to the Veteran, her 
disability manifested by depression is due to a service 
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record shows that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 et 
seq.  The letters of January 2004, May 2006, September 2006, 
January 2007, and March 2007 provided pertinent notice and 
development information to the Veteran.  

The claims file contains VA examination reports and outpatient 
reports.  The notice as to what evidence was needed had been 
provided, and there is no indication of additional evidence or 
development that should be undertaken.  

The record reflects that the RO has attempted to obtain all of 
the Veteran's medical records in connection with the claims.  
The RO has contacted all of the medical providers listed by the 
Veteran.  

Although the notices were not sent until after the initial 
rating denying the claims, the Board finds that any defect with 
respect to the timing of the required notice was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

For these reasons, the Board finds that the development of the 
record is sufficiently complete to permit a fair consideration 
and resolution of the appeal, and there has been no prejudicial 
failure of the duty to provide notice or assistance to the 
Veteran.  

The Board has reviewed all the evidence in the claims file, 
which includes: statements of the Veteran, VA medical records, 
service treatment records, and service personnel records.  

Medical history

A review of the Veteran's service treatment and personnel 
records do not show any evidence that the Veteran received 
medical care or reported any incident regarding sexual trauma.  
Nor is there any evidence of any other psychiatric treatment 
accorded the Veteran.  

Post service VA records reflect that in June and July 1994, 
during a physical check-up the Veteran complained of 
depression.  At that time she reported that she was sexually 
abused by her father and by a church youth counselor.  She 
indicated that she had repressed the recollections until the 
age of 19.  The diagnostic assessment was adjustment disorder 
with mixed anxiety and depressed mood.  

Mild chronic situational depression was diagnosed at a VA 
general medical examination in August 1996.   

In December 1998, she was admitted to a VA facility with active 
thoughts of suicide.  It was noted that that she had been 
recently discharged form the Nashville VA Medical Center the 
previous week.  She had been attending a day hospital program.  
She reported that she had been experiencing flash backs from 
her childhood molestations.  She also indicated that she 
attempted suicide during service by cutting her wrists after 
being sexually assaulted by a female soldier.  At this time she 
also reported that her depression increased with the use of the 
asthmatic medication Prednisone.  Her asthmatic medication was 
tapered.  The diagnoses included major depression, PTSD, and 
cluster B traits.  

After discharge from the hospital, she continued VA psychiatric 
treatment which included occupational therapy.  VA 
psychological testing and examination was conducted in April 
2000.  The VA examiner noted her MMPR profile suggested 
depression, anxiety, obsessive compulsive tendencies, and 
somatic concerns.  

The psychologist stated that pharmaceutical sources list 
depression as a possible negative effect of Prednisone.  She 
added that it was likely as not that the medication caused some 
affective problems, however, it was also noted that her 
depression persisted despite discontinuance of the asthma 
medication.  The examiner concluded that the more likely cause 
of her depression stemmed from identity issues and early 
childhood abuse.  

Since then, the reported diagnoses have included major 
depressive disorder, personality disorder NOS with borderline 
traits, panic disorder with agoraphobia, somatization disorder, 
rule out mood disorder due to general medical condition with 
major depressive like disorder, rule out depressive disorder 
NOS as precondition secondary to medications, and mood disorder 
secondary to general medical conditions including asthma, 
fibromyalgia, and hypothyroidism with a chronic pain component.    

In light of the Veteran's complicated psychiatric history, the 
Board requested VA examination and opinion.  A VA examination 
was conducted in August 2007.  The psychologist found that the 
inservice stressor was not credible in regard to the primary 
stressor and/or event causing her vocational and psychological 
impairment.  The predominant factor in her impairment is the 
characterological impairment (borderline character structure).  
Further, the reported sexual assault may have exacerbated her 
distress related to her childhood sexual assaults.  The VA 
examiner concluded that the childhood assaults were the primary 
factors in her pathology.  In regards to depression secondary 
to asthma medication, she suggested an opinion by a 
professional with expertise in that area.   

In an addendum dated in July 2008, a VA psychiatrist concluded 
that it was less likely that the Veteran's major depressive 
disorder was caused by medication.  The physician noted that 
her major depressive episodes occurred also when she was not on 
Prednisone.  Further, although chronic oral steroids have been 
associated with mood disorders, inhaled steroids do not have 
the propensity to carry the same risk.  

In a February 2009 VA examination by two VA psychologists, the 
VA psychologists found the Veteran's report of the inservice 
sexual assault credible.  Further, this military sexual trauma 
acted as a primary stressor which led to current PTSD 
symptomatology.  However, they added that the current prevalent 
diagnosis is major depression.

Entitlement to service connection for PTSD

The Veteran contends that she has PTSD due to personal sexual 
assault.  In describing the personal assault, the Veteran 
stated that she was sexually assaulted by a female superior 
officer.  The Veteran indicated that while she was in an 
intoxicated state the officer held her down with one hand and 
sexually assaulted her with the other hand.  She indicated that 
subsequent to this incident she attempted suicide by cutting 
her wrist but was unsuccessful.  She indicated that she sought 
psychiatric treatment at that time.  

While the record contains diagnoses of PTSD, it appears that 
these diagnoses are based on the Veteran's history.  The United 
States Court of Appeals for Veterans Claims (Court) has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Even assuming that the examiners based their opinions 
on medically sufficient stressors, they still must be proven by 
official service records or other credible supporting evidence.  
38 C.F.R. § 3.304(f).  

In this regard, there is no evidence which corroborates the 
occurrence of the stressors alleged by the Veteran.  The Board 
sent PTSD/personal assault questionnaires to the Veteran 
requesting that she provide specific details of her personal 
assault.  The Board is unable to find that the Veteran's 
alleged service stressors have been verified by official 
service records or other credible supporting evidence.

As the Veteran has contended that she experienced sexual 
assault stressors during service, the Board has considered the 
provisions of Patton v. West, 12 Vet. App. 272 (1999).  There, 
the Court held that special consideration must be given to 
claims for PTSD based on sexual assault.  In particular, the 
Court held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations and 
must be considered.  See also YR v. West, 11 Vet. App. 393, 
398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical records, 
military or civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, 
and copies of personal diaries or journals.  See M21-1, Part 
III, 5.14(c)(8).  

Also of particular pertinence are the provision of 
subparagraphs (8) and (9) of Section 5.14 which state that 
"[b]ehavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor."  The 
Court in Patton stated that such changes in behavior should be 
examined and clinically interpreted to determine whether they 
constitute evidence of "[v]isits to a medical or counseling 
clinic or dispensary without a specific diagnosis or specific 
ailment."

In this case, there is no indication in the record, including 
statements from the Veteran, that the alleged sexual assault in 
service was ever reported or that it was otherwise reduced to 
writing.  As far as evidence of a change in her behavior, there 
is no evidence that such a change occurred.  

The Board recognizes that the Veteran's own statements need not 
be strictly corroborated.  See Suozzi v. Brown, 10 Vet. App. 
307 (1997) (corroboration of every detail is not required to 
satisfy the § 3.304(f) requirement that there be credible 
supporting evidence that the claimed stressors actually 
occurred).  

Nevertheless, despite efforts by VA to confirm the Veteran's 
allegations as to her stressors no evidence has been uncovered 
which corroborates any stressor. Although VA clinicians and 
physicians have accepted the Veteran's description of her in-
service experiences as credible for diagnosing PTSD, the Board 
may not grant service connection for PTSD without supporting 
evidence of the occurrence of the claimed stressors. 

Still further, all of the Veteran's own statements within the 
record regarding the occurrence of the stressors are 
unverifiable or lack significant detail so that they are not 
subject to verification.  She is unable to provide names, 
dates, or location.   

In a case where the veteran did not serve in combat, the Board 
may not grant service connection for PTSD in cases such as this 
without independently verifiable evidence of the in-service 
occurrence of the claimed stressors.  Given the lack of 
supporting evidence required by the law, the preponderance of 
the evidence is against the Veteran's claim of service 
connection.  Thus, entitlement to service connection for PTSD 
is denied.   

In reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a chronic acquired psychiatric disorder 
other than PTSD

As referred to above, to establish service connection, there 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

As noted, the Veteran has a variety of psychiatric diagnoses, 
which include major depressive disorder, personality disorder 
NOS with borderline traits, panic disorder with agoraphobia, 
somatization disorder, and mood disorder secondary to general 
medical conditions including asthma, fibromyalgia, and 
hypothyroidism with a chronic pain component.      

Initially the Board notes that personality disorders are not 
diseases or injuries for VA compensation purposes.  

The service treatment records do not show complaints or 
findings of a chronic acquired psychiatric disorder.  Still 
further, there was a significant period of time subsequent to 
service discharge before a definitive diagnosis regarding a 
psychiatric disorder was reported.    

However, the Board notes that Veteran's treating professionals 
have linked her depression to the use of medication despite the 
conclusions of VA examiners.  Moreover, there are diagnoses 
listing her depression as secondary to her general medical 
condition including the service connected asthma.  The most 
recent VA examination report in February 2009 noted that the 
predominant psychiatric disorder is major depression.  

Service connection may be established on a secondary basis for 
a disability, which is shown to be proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

Given the circumstances of this particular case, as the 
evidence is shown to be in relative equipoise, service 
connection for the currently identified major depression is 
warranted by resolving all reasonable doubt in the Veteran's 
favor.  


ORDER

Service connection for PTSD is denied.

Service connection for major depression is granted.




REMAND

In May 2009, the Board received additional evidence from the 
Veteran.  These documents pertain to her current claim of 
entitlement to TDIU.  A waiver of consideration by the RO did 
not accompany these documents and the RO did not issue a 
supplemental statement of the case (SSOC).  See 38 C.F.R. 
§ 20.1304(c).  

Moreover, in light of the grant of service connection for a 
psychiatric disorder, the issue of a TDIU must be reconsidered.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim of a 
TDIU, with consideration of the additional 
evidence submitted to the Board.  If the 
benefit sought on appeal remains denied, the 
appellant and the appellant's representative 
should be provided with a SSOC, which should 
include a discussion of the evidence 
submitted to the Board.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


